EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1 SECTION -OXLEY ACT OF 2002 The undersigned, Dana L. Perry, has executed this certification in connection with the filing with the Securities and Exchange Commission of AZZ incorporated’s Annual Report on Form 10-K for the period ended February 28, 2010 (the “Report”).The undersigned hereby certifies that: 1. the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of AZZ incorporated. Dated: May 7, 2010 /s/ Dana L. Perry Dana L. Perry Senior Vice President and Chief Financial Officer
